Case 6:19-cv-00058-SEH Document 59 Filed 11/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
VS.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY, .

Defendant.

 

 

On November 20, 2020, Plaintiff filed Grohman’s Motion for Partial
Summary Judgment.!

ORDERED:

Plaintiff's motion’ is DENIED without prejudice for failure to comply with
L.R. 1.5 and L.R. 56.1. The motion may be resubmitted in compliance with The
Local Rules of Procedure, United States District Court for the District of Montana.

Ad
DATED this A3 “day of November, 2020.

Gl,
SAM E, HADDON
United States District Judge

 

"Doc. 53.

2 Doc. 53.
